1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed January 22, 2021. 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John A. Griffiths (Reg. No. 57654) on March 16, 2021.

3.	Claims 1-20 are allowed. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malony et al is cited for teaching Tracing Application Program Execution
on the Cray X-MP and Cray 2. HASSAN et al is cited for teaching Tracing Software Architecture Change Using Graph Formalisms in Distributed Systems. Busse et al is cited for teaching Simulation-Based Tracing and Profiling for System Software Development. Shadmon et al is cited for teaching Analyzing software behavior. Sun et al is cited for teaching METHODS AND SYSTEMS FOR AUTOMATED TAGGING BASED ON SOFTWARE EXECUTION TRACES. MYERS et al is cited for teaching SELECTIVELY TRACING PORTIONS OF COMPUTER PROCESS EXECUTION. 

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1.	(Currently Amended) A method, executed by a processor, for generating representative microbenchmarks in a computing environment, comprising: 

dynamically tracing executed instructions and used data of the target application according to the one or more tracing points according to a tracing plan, wherein only a portion of code of the target application comprising the dynamically traced executed instructions of a selected callable function of the target application is collected according to a beginning address and an end address in memory of the selected callable function; 
defining the tracing plan to include a profiler stack comprising a parent process and a traced process stack comprising a child process of the parent process, wherein the parent process executes a fork system call to generate the child process as a copy of the parent process, and wherein the tracing of the executed instructions and used data is performed within the child process according to trap instructions inserted in the profiler stack and the traced process stack; and
replicating tracing information of the dynamic tracing by generating a linker script replicating a layout of data pages in the memory, inclusive of the beginning address and the end address of the selected callable function, used during the tracing in an actual computing environment and utilizing a simulator to load code pages and allocate the data pages at identical memory locations used during the tracing in a simulated computing environment such that only the portion of [[the]] code of the target application is simulated in the simulator without modifying, recompiling, nor rebuilding the code of the target application during the trace.  

8.	(Currently Amended) A system for generating representative microbenchmarks in a computing environment, comprising:
	one or more computers with executable instructions that when executed cause the system to:
select one or more tracing points in a target application; 
dynamically trace executed instructions and used data of the target application according to the one or more tracing points according to a tracing plan, wherein only a portion of code of the target application comprising the dynamically traced executed instructions of a selected callable function of the target application is 
define the tracing plan to include a profiler stack comprising a parent process and a traced process stack comprising a child process of the parent process, wherein the parent process executes a fork system call to generate the child process as a copy of the parent process, and wherein the tracing of the executed instructions and used data is performed within the child process according to trap instructions inserted in the profiler stack and the traced process stack; and
replicate tracing information of the dynamic tracing by generating a linkerscript replicating a layout of data pages in the memory, inclusive of the beginning address and the end address of the selected callable function, used during the tracing in an actual computing environment and utilizing a simulator to load code pages and allocate the data pages at identical memory locations used during the tracing in a simulated computing environment such that only the portion of [[the]] code of the target application is simulated in the simulator without modifying, recompiling, nor rebuilding the code of the target application during the trace.  

15.	(Currently Amended)  A computer program product for, by a processor, generating representative microbenchmarks in a computing environment, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising:
an executable portion that selects one or more tracing points in a target application; 
an executable portion that dynamically traces executed instructions and used data of the target application according to the one or more tracing points according to a tracing plan, wherein only a portion of code of the target application comprising the dynamically traced executed instructions of a selected callable function of the target application is collected according to a beginning address and an end address in memory of the selected callable function; 

an executable portion that replicates tracing information of the dynamic tracing by generating a linker script replicating a layout of data pages in the memory, inclusive of the beginning address and the end address of the selected callable function, used during the tracing in an actual computing environment and utilizing a simulator to load code pages and allocate the data pages at identical memory locations used during the tracing in a simulated computing environment such that only the portion of [[the]] code of the target application is simulated in the simulator without modifying, recompiling, nor rebuilding the code of the target application during the trace.  

Reason for Allowance
5.	The prior art of record does not expressly teach or render obvious the claim features of 
“defining the tracing plan to include a profiler stack comprising a parent process and a traced process stack comprising a child process of the parent process, wherein the parent process executes a fork system call to generate the child process as a copy of the parent process, and wherein the tracing of the executed instructions and used data is performed within the child process according to trap instructions inserted in the profiler stack and the traced process stack; and
replicating tracing information of the dynamic tracing by generating a linker script replicating a layout of data pages in the memory, inclusive of the beginning address and the end address of the selected callable function, used during the tracing in an actual computing environment and utilizing a simulator to load code pages and allocate the data pages at identical memory locations used during the tracing in a simulated computing environment such that only the portion of [[the]] code of the target application is simulated in the simulator without modifying, recompiling, nor rebuilding the code of the target application during the trace." 

The prior art of record does not expressly teach or render obvious the claim features of 
“define the tracing plan to include a profiler stack comprising a parent process and a traced process stack comprising a child process of the parent process, wherein the parent process executes a fork system call to generate the child process as a copy of the parent process, and wherein the tracing of the executed instructions and used data is performed within the child process according to trap instructions inserted in the profiler stack and the traced process stack; and
replicate tracing information of the dynamic tracing by generating a linkerscript replicating a layout of data pages in the memory, inclusive of the beginning address and the end address of the selected callable function, used during the tracing in an actual computing environment and utilizing a simulator to load code pages and allocate the data pages at identical memory locations used during the tracing in a simulated computing environment such that only the portion of [[the]] code of the target application is simulated in the simulator without modifying, recompiling, nor rebuilding the code of the target application during the trace.”
as recited in independent claim 8.
The prior art of record does not expressly teach or render obvious the claim features of 
“an executable portion that defines the tracing plan to include a profiler stack comprising a parent process and a traced process stack comprising a child process of the parent process, wherein the parent process executes a fork system call to generate the child process as a copy of the parent process, and wherein the tracing of the executed instructions and used data is performed within the child process according to trap instructions inserted in the profiler stack and the traced process stack; and
an executable portion that replicates tracing information of the dynamic tracing by generating a linker script replicating a layout of data pages in the memory, inclusive of the beginning address and the end address of the selected callable function, used during the tracing in an actual computing environment and utilizing a simulator to load code pages and allocate the data pages at identical memory locations used during the tracing in a simulated computing environment such that only the portion of [[the]] code of the target application is simulated in the simulator without modifying, recompiling, nor rebuilding the code of the target application during the trace.”
as recited in independent claim 15.

In addition, it is not believed to have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1, 8 or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192